Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made as of the 6th day of May, 2004 (the
“Effective Date”) by and between NTL Incorporated, a Delaware corporation (the
“Company”), and Simon Duffy (the “Executive”).

 

WHEREAS, the Company and the Executive have entered into an employment
agreement, made as of March 19, 2003 (the “Existing Agreement”); and

 

WHEREAS, on August 15, 2003, the Executive became Chief Executive Officer of the
Company; and

 

WHEREAS, the parties intend that (i) the Executive will reside in the United
Kingdom and perform duties on behalf of the consolidated enterprise as its
President and Chief Executive Officer while present in the United Kingdom,
particularly with regard to the United Kingdom businesses, and (ii) he will also
travel to the United States where he will perform duties on behalf of the
Company as its President and Chief Executive Officer, in each case upon the
terms and conditions of this Agreement; and

 

WHEREAS, the Company and the Executive wish to enter into a new employment
agreement superseding the Existing Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 


1.                                       EFFECTIVENESS.  THIS AGREEMENT SHALL
BECOME EFFECTIVE AS OF THE EFFECTIVE DATE.

 

--------------------------------------------------------------------------------


 


2.                                       EMPLOYMENT TERM.


 


(A)                                  THE TERM OF THE EXECUTIVE’S EMPLOYMENT
PURSUANT TO THIS AGREEMENT SHALL COMMENCE ON JANUARY 16, 2004 AND SHALL END ON
JANUARY 15, 2007, UNLESS THE EMPLOYMENT TERMINATES EARLIER PURSUANT TO SECTION 7
OF THIS AGREEMENT (THE “EMPLOYMENT TERM”).  THE EMPLOYMENT TERM MAY BE EXTENDED
BY MUTUAL AGREEMENT OF THE COMPANY AND THE EXECUTIVE, PROVIDED THAT THE COMPANY
SHALL GIVE THE EXECUTIVE AT LEAST 60 DAYS’ NOTICE PRIOR TO JANUARY 15, 2007 IF
IT DOES NOT INTEND TO SEEK AN EXTENSION OF THE EMPLOYMENT TERM.  FAILURE TO
PROVIDE SUCH NOTICE SHALL NOT CONSTITUTE A TERMINATION WITHOUT CAUSE OR
CONSTRUCTIVE TERMINATION WITHOUT CAUSE.  THE EXECUTIVE’S PERIOD OF CONTINUOUS
EMPLOYMENT FOR STATUTORY PURPOSES COMMENCED ON MARCH 31, 2003.

 


(B)                                 TITLE; DUTIES.  THE EXECUTIVE SHALL SERVE AS
THE COMPANY’S CHIEF EXECUTIVE OFFICER.  HE SHALL PERFORM SUCH DUTIES, SERVICES
AND RESPONSIBILITIES AS ARE REASONABLY REQUESTED FROM TIME TO TIME BY THE BOARD
OF DIRECTORS OF THE COMPANY (THE “BOARD”) AND AS ARE NORMAL AND CUSTOMARY FOR
THE CHIEF EXECUTIVE OFFICER POSITION ON BEHALF OF THE COMPANY AND THE COMPANY
AFFILIATED GROUP (AS HEREINAFTER DEFINED), RECOGNIZING FOR THIS PURPOSE THAT THE
COMPANY’S CURRENT CHAIRMAN OF THE BOARD, JAMES L. MOONEY,  IS AN EMPLOYEE OF THE
COMPANY AND PERFORMS SIGNIFICANT MANAGEMENT SERVICES WITH RESPECT TO THE
COMPANY.  THE EXECUTIVE WILL REPORT TO THE BOARD.  DURING THE EMPLOYMENT TERM,
THE EXECUTIVE SHALL BE BASED IN THE UNITED KINGDOM BUT SHALL UNDERTAKE SUCH
OVERSEAS TRAVEL AS IS NECESSARY FOR THE PROPER PERFORMANCE OF HIS DUTIES
HEREUNDER.

 

2

--------------------------------------------------------------------------------


 

During the Employment Term, the Executive shall devote substantially all of his
time to the performance of the Executive’s duties hereunder.  During the
Employment Term, the Executive will not, without the prior written approval of
the Board, engage in any other business activity which interferes in any
material respect with the performance of the Executive’s duties hereunder or
which is in violation of written policies established from time to time by the
Company.  Nothing contained in this Agreement shall preclude the Executive from
devoting a reasonable amount of time and attention during the Employment Term to
(i) serving as a non-executive director, trustee or member of a committee of up
to two for-profit organizations; (ii) engaging in charitable and community
activities; and (iii) managing personal and family investments and affairs, so
long as any activities of the Executive which are within the scope of clause
(i), (ii) or (iii) of this Section 2(b) do not interfere in any material respect
with the performance of the Executive’s duties hereunder.


 


3.                                       MONETARY REMUNERATION.


 


(A)                                  BASE SALARY.  DURING THE EMPLOYMENT TERM,
IN CONSIDERATION OF THE PERFORMANCE BY THE EXECUTIVE OF THE EXECUTIVE’S
OBLIGATIONS HEREUNDER TO THE COMPANY AND ITS PARENTS, SUBSIDIARIES, ASSOCIATED
AND AFFILIATED COMPANIES AND JOINT VENTURES (COLLECTIVELY, THE “COMPANY
AFFILIATED GROUP”) IN ANY CAPACITY (INCLUDING ANY SERVICES AS AN OFFICER,
DIRECTOR, EMPLOYEE, MEMBER OF ANY BOARD COMMITTEE OR MANAGEMENT COMMITTEE OR
OTHERWISE), THE COMPANY SHALL CAUSE TO BE PAID TO THE EXECUTIVE AN ANNUAL SALARY
OF £500,000 (THE “BASE SALARY”), WHICH SHALL ACCRUE ON A DAILY BASIS.  THE BASE
SALARY SHALL BE PAYABLE IN ACCORDANCE WITH NORMAL PAYROLL PRACTICES IN EFFECT
FROM TIME

 

3

--------------------------------------------------------------------------------


 


TO TIME FOR SENIOR MANAGEMENT.  THE EXECUTIVE SHALL RECEIVE NO ADDITIONAL
COMPENSATION FOR SERVICES THAT HE PROVIDES TO THE COMPANY AFFILIATED GROUP OTHER
THAN AS SET FORTH HEREIN.


 


(B)                                 ANNUAL CASH BONUS.  DURING EACH FISCAL YEAR
OF THE COMPANY THAT THE EMPLOYMENT TERM IS IN EFFECT, THE EXECUTIVE SHALL BE
ELIGIBLE TO EARN A CASH BONUS IN THE SOLE DISCRETION OF THE BOARD (THE “ANNUAL
CASH BONUS”).  FOR THE FISCAL YEAR ENDING DECEMBER 31, 2004, THE EXECUTIVE SHALL
PARTICIPATE IN THE NTL GROUP 2004 BONUS SCHEME WITH BONUS ELIGIBILITY OF 100% OF
THE BASE SALARY PAYABLE IF THE “TARGET” PERFORMANCE IS ACHIEVED, AND UP TO A
MAXIMUM BONUS OF 200% OF THE BASE SALARY IF THE “TARGET” IS EXCEEDED.


 


(C)                                  SIGNING BONUS.  AS SOON AS PRACTICABLE
AFTER THE EFFECTIVE DATE, THE COMPANY SHALL CAUSE TO BE PAID TO THE EXECUTIVE A
LUMP SUM PAYMENT (REPRESENTING (1) A RETROACTIVE SALARY INCREASE EFFECTIVE
AUGUST 15, 2003 FROM £385,000 TO £500,000 AND (2) AND A PRO-RATA INCREASE OF THE
EXECUTIVE’S 2003 BONUS) OF £153,542 (WITH £32,841 THEREOF TO BE PAID IN SHARES
OF COMMON STOCK).


 


4.                                       EQUITY-BASED COMPENSATION.


 

On the day following the Company’s 2004 regularly scheduled annual meeting, the
Company and the Executive shall enter into the Stock Option Agreement
substantially in the form attached hereto as Exhibit A.

 


5.                                       BENEFITS.


 


(A)                                  DURING THE EMPLOYMENT TERM, THE EXECUTIVE
SHALL BE ENTITLED TO PARTICIPATE IN ALL OF THE EMPLOYEE BENEFIT PLANS, PROGRAMS,
POLICIES AND ARRANGEMENTS

 

4

--------------------------------------------------------------------------------


 


(INCLUDING FRINGE BENEFIT AND EXECUTIVE PERQUISITE PROGRAMS AND POLICIES) MADE
AVAILABLE BY THE COMPANY AFFILIATED GROUP TO, OR FOR THE BENEFIT OF, ITS
EXECUTIVE OFFICERS IN ACCORDANCE WITH THE TERMS THEREOF AS THEY MAY BE IN EFFECT
FROM TIME TO TIME, IN SO FAR AS SUCH BENEFITS ARE CAPABLE OF BEING PROVIDED IN
THE UNITED KINGDOM.


 


(B)                                 REIMBURSEMENT OF EXPENSES.  DURING THE
EMPLOYMENT TERM, THE COMPANY SHALL CAUSE THE EXECUTIVE TO BE REIMBURSED FOR ALL
REASONABLE BUSINESS EXPENSES INCURRED BY THE EXECUTIVE IN CARRYING OUT THE
EXECUTIVE’S DUTIES, SERVICES AND RESPONSIBILITIES UNDER THIS AGREEMENT, SO LONG
AS THE EXECUTIVE COMPLIES WITH THE GENERAL PROCEDURES OF THE COMPANY AFFILIATED
GROUP FOR SUBMISSION OF EXPENSE REPORTS, RECEIPTS OR SIMILAR DOCUMENTATION OF
SUCH EXPENSES APPLICABLE TO SENIOR MANAGEMENT GENERALLY.


 


(C)                                  CAR ALLOWANCE.  FOR EACH FULL TWELVE MONTH
PERIOD DURING THE EMPLOYMENT TERM, THE COMPANY SHALL CAUSE TO BE PAID TO THE
EXECUTIVE £10,620 AS A CAR ALLOWANCE.


 


(D)                                 PENSION.  FOR EACH FULL TWELVE MONTH PERIOD
DURING THE EMPLOYMENT TERM, THE COMPANY SHALL CAUSE A CONTRIBUTION OF 20% OF
BASE SALARY TO BE MADE TO AN AGREED-UPON PENSION SCHEME, AND, TO THE MAXIMUM
EXTENT POSSIBLE, SUCH CONTRIBUTION SHALL BE MADE TO A PENSION SCHEME APPROVED BY
THE INLAND REVENUE.  IN ADDITION, TO THE EXTENT IT HAS NOT ALREADY DONE SO, THE
COMPANY SHALL, FOR THE PERIOD FROM APRIL 1, 2003 TO THE EFFECTIVE DATE, CAUSE A
CONTRIBUTION OF 20% OF BASE SALARY TO BE MADE TO THE AGREED-UPON PENSION SCHEME
AT A RATE OF ANNUAL BASE SALARY OF £385,000 FOR THE PERIOD FROM APRIL 1, 2003
THROUGH AUGUST 15, 2003, AND AT A RATE OF

 

5

--------------------------------------------------------------------------------


 


ANNUAL BASE SALARY OF £500,000 FOR THE PERIOD FROM AUGUST 15, 2003 THROUGH THE
EFFECTIVE DATE.  ALL SUCH CONTRIBUTIONS SHALL BE SUBJECT TO THE APPLICABLE
INLAND REVENUE RULES AND OTHER APPLICABLE LAW, AND, TO THE EXTENT ANY SUCH
CONTRIBUTION CANNOT BE MADE TO SUCH PENSION SCHEME UNDER APPLICABLE INLAND
REVENUE RULES OR APPLICABLE LAW, IT SHALL BE MADE AS DIRECTED BY THE EXECUTIVE.


 


6.                                       VACATIONS.  FOR EACH FULL TWELVE MONTH
PERIOD DURING THE EMPLOYMENT TERM, THE EXECUTIVE SHALL BE ENTITLED, IN ADDITION
TO PUBLIC AND STATUTORY HOLIDAYS, TO 28 DAYS OF PAID VACATION (PRORATED FOR ANY
PARTIAL CALENDAR YEAR), TO BE CREDITED AND TAKEN IN ACCORDANCE WITH THE POLICY
OF THE COMPANY AFFILIATED GROUP AS IN EFFECT FROM TIME TO TIME FOR ITS EXECUTIVE
OFFICERS.


 


7.                                       TERMINATION; SEVERANCE.


 


(A)                                  TERMINATION OF EMPLOYMENT.  THE COMPANY MAY
TERMINATE THE EMPLOYMENT OF THE EXECUTIVE WITHOUT CAUSE UPON 30 DAYS’ WRITTEN
NOTICE TO THE EXECUTIVE (SAVE THAT THE COMPANY WILL NOT TERMINATE THE
EXECUTIVE’S EMPLOYMENT ON ILL HEALTH GROUNDS WHERE ANY ENTITLEMENT TO OR BENEFIT
OF A PERMANENT HEALTH SCHEME WOULD BE FORFEITED BY REASON OF SUCH TERMINATION). 
THE COMPANY MAY (AT ITS DISCRETION) AT ANY TIME FOLLOWING THE GIVING OF SUCH
NOTICE (BUT NOT EXCEEDING THE LENGTH OF THE NOTICE GIVEN) CEASE TO PROVIDE WORK
FOR THE EXECUTIVE IN WHICH EVENT DURING SUCH NOTICE PERIOD THE OTHER PROVISIONS
OF THIS AGREEMENT SHALL CONTINUE TO HAVE FULL FORCE AND EFFECT BUT THE EXECUTIVE
SHALL NOT BE ENTITLED TO ACCESS TO ANY PREMISES OF THE COMPANY OR OF ANY MEMBER
OF THE COMPANY AFFILIATED GROUP.  IN ADDITION, THE EMPLOYMENT OF THE EXECUTIVE
SHALL AUTOMATICALLY TERMINATE AS OF THE DATE ON WHICH THE EXECUTIVE DIES OR
(EXCEPT WHERE

 

6

--------------------------------------------------------------------------------


 


SUCH TERMINATION WOULD HAVE THE EFFECT OF FORFEITING THE EXECUTIVE’S ENTITLEMENT
TO OR BENEFIT OF A PERMANENT HEALTH SCHEME) IS DISABLED.  FOR PURPOSES OF THIS
AGREEMENT, THE EXECUTIVE SHALL BE “DISABLED” AS OF ANY DATE IF, AS OF SUCH DATE,
THE EXECUTIVE HAS BEEN UNABLE, DUE TO PHYSICAL OR MENTAL INCAPACITY, TO
SUBSTANTIALLY PERFORM THE EXECUTIVE’S DUTIES, SERVICES AND RESPONSIBILITIES
HEREUNDER EITHER FOR A PERIOD OF AT LEAST 180 CONSECUTIVE DAYS OR FOR AT LEAST
270 DAYS IN ANY CONSECUTIVE 365-DAY PERIOD, WHICHEVER MAY BE APPLICABLE.  UPON
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BECAUSE THE EXECUTIVE DIES OR IS
DISABLED, THE COMPANY SHALL CAUSE THE EXECUTIVE (OR THE EXECUTIVE’S ESTATE, IF
APPLICABLE) TO BE PROVIDED WITH DEATH OR DISABILITY BENEFITS (AS APPLICABLE)
PURSUANT TO THE PLANS, PROGRAMS, POLICIES AND ARRANGEMENTS OF THE COMPANY
AFFILIATED GROUP AS ARE THEN IN EFFECT WITH RESPECT TO EXECUTIVE OFFICERS.  IN
ADDITION, UPON ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, THE COMPANY SHALL
CAUSE TO BE PAID TO THE EXECUTIVE ANY EARNED BUT UNPAID PORTION OF THE BASE
SALARY AND ANNUAL CASH BONUS FOR PREVIOUS FISCAL YEARS.  IMMEDIATELY FOLLOWING
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EMPLOYMENT TERM
SHALL TERMINATE.


 


(B)                                 TERMINATION WITHOUT CAUSE; CONSTRUCTIVE
TERMINATION WITHOUT CAUSE.  UPON A TERMINATION WITHOUT CAUSE OR A CONSTRUCTIVE
TERMINATION WITHOUT CAUSE, THE COMPANY SHALL, AS SOON AS PRACTICABLE FOLLOWING
THE EXECUTIVE’S EXECUTION AND DELIVERY TO THE COMPANY OF THE GENERAL RELEASE OF
CLAIMS SET FORTH IN SECTION 7(F) AND FOLLOWING THE EXPIRATION OF ANY APPLICABLE
REVOCATION PERIOD, CAUSE THE EXECUTIVE TO BE PAID A LUMP-SUM SEVERANCE PAYMENT
OF CASH EQUAL TO THE PRODUCT OF THE BASE SALARY TIMES

 

7

--------------------------------------------------------------------------------


 


3.  THIS SUM SHALL BE SUBJECT TO DEDUCTIONS FOR INCOME TAX AND NATIONAL
INSURANCE CONTRIBUTIONS.


 


(C)                                  TERMINATION UPON NON-RENEWAL OF THE
EMPLOYMENT TERM.  IF (I) THE EMPLOYMENT TERM SHALL EXPIRE ON JANUARY 15, 2007,
(II) THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE BETWEEN JANUARY 16,
2007 AND JANUARY 31, 2007 AND SUCH TERMINATION IS NOT A TERMINATION BY THE
COMPANY FOR A REASON WHICH WOULD CONSTITUTE CAUSE OR BY REASON OF THE EXECUTIVE
HAVING DIED OR BECOMING DISABLED AND (III) THE COMPANY HAS NOT OFFERED IN
WRITING TO EXTEND THE EMPLOYMENT TERM FOR ONE YEAR PURSUANT TO A WRITTEN
AGREEMENT ON SUBSTANTIALLY THE SAME TERMS, OR TERMS MORE FAVORABLE TO THE
EXECUTIVE, AS THE TERMS OF THIS AGREEMENT, THEN THE COMPANY SHALL, AS SOON AS
PRACTICABLE FOLLOWING THE EXECUTIVE’S EXECUTION AND DELIVERY TO THE COMPANY OF
THE GENERAL RELEASE SET FORTH IN SECTION 7(F) AND FOLLOWING THE EXPIRATION OF
ANY APPLICABLE REVOCATION PERIOD, CAUSE THE EXECUTIVE TO BE PAID A LUMP-SUM
SEVERANCE PAYMENT OF CASH EQUAL TO THE PRODUCT OF THE BASE SALARY TIMES 2, WHICH
SUM SHALL BE SUBJECT TO DEDUCTIONS FOR INCOME TAX AND NATIONAL INSURANCE
CONTRIBUTIONS. FOR AVOIDANCE OF DOUBT, DURING THE PERIOD CONTEMPLATED BY CLAUSE
(II) OF THE PRECEDING SENTENCE, THE EXECUTIVE SHALL CONTINUE TO RECEIVE THE
COMPENSATION AND EMPLOYEE BENEFITS THAT HE WAS RECEIVING IMMEDIATELY PRIOR TO
THE EXPIRATION OF THE EMPLOYMENT TERM.


 


(D)                                 UPON A TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY FOR CAUSE, OR UPON TERMINATION BY THE EXECUTIVE WITH
30 DAYS’ WRITTEN NOTICE GIVEN TO THE COMPANY (OTHER THAN A CONSTRUCTIVE
TERMINATION WITHOUT CAUSE), THE EXECUTIVE SHALL BE

 

8

--------------------------------------------------------------------------------


 


ENTITLED TO EARNED BUT UNPAID BASE SALARY AND BENEFITS THROUGH THE DATE OF
TERMINATION, AND THE EXECUTIVE SHALL NOT BE ENTITLED TO ANY OTHER PAYMENTS OR
BENEFITS.


 


(E)                                  UPON ANY TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT OTHER THAN BY THE COMPANY FOR CAUSE, THE EXECUTIVE AND HIS FAMILY
SHALL BE ENTITLED TO CONTINUED MEDICAL BENEFITS UNDER (AND IN ACCORDANCE WITH
THE TERMS OF) THE COMPANY’S BENEFIT PLANS FOR 1 YEAR FROM THE DATE OF
TERMINATION.


 

For purposes of this Agreement:

 


(I)                                     A “CONSTRUCTIVE TERMINATION WITHOUT
CAUSE” MEANS A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT
TERM BY THE EXECUTIVE FOLLOWING THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS
WITHOUT THE EXECUTIVE’S PRIOR CONSENT: (A) FAILURE BY THE COMPANY TO CONTINUE
THE EXECUTIVE AS THE COMPANY’S CHIEF EXECUTIVE OFFICER (EXCLUDING A PROMOTION)
AND AS A MEMBER OF THE BOARD; (B) ANY MATERIAL DIMINUTION IN THE EXECUTIVE’S
WORKING CONDITIONS, RESPONSIBILITIES OR AUTHORITIES; (C) ASSIGNMENT TO THE
EXECUTIVE OF DUTIES THAT ARE INCONSISTENT, IN A MATERIAL RESPECT, WITH THE SCOPE
OF DUTIES AND RESPONSIBILITIES ASSOCIATED WITH HIS POSITION AS DESCRIBED IN
SECTION 2(B) HEREOF, RECOGNIZING FOR THIS PURPOSE THAT THE COMPANY’S CURRENT
CHAIRMAN OF THE BOARD, JAMES L. MOONEY,  IS AN EMPLOYEE OF THE COMPANY AND
PERFORMS SIGNIFICANT MANAGEMENT SERVICES WITH RESPECT TO THE COMPANY; (D) ANY
CHANGE THAT CAUSES THE EXECUTIVE TO NO LONGER REPORT TO THE BOARD; (E) THE
FAILURE OF THE COMPANY TO MAINTAIN COMMERCIALLY REASONABLE DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE; (F) A MATERIAL BREACH BY THE COMPANY (OR ANY
MEMBER OF THE COMPANY AFFILIATED GROUP) OF A FUNDAMENTAL TERM OF THIS AGREEMENT;
OR (G) A CHANGE IN

 

9

--------------------------------------------------------------------------------


 


CONTROL OCCURS AND DURING THE PERIOD COMMENCING ON THE DATE OF THE CHANGE IN
CONTROL AND ENDING ON THE FIRST ANNIVERSARY THEREOF THE EMPLOYMENT TERM IS NOT
RENEWED.  FOR PURPOSES OF THIS AGREEMENT, A “CHANGE IN CONTROL” IS DEFINED IN
APPENDIX A ATTACHED HERETO, AND INCORPORATED BY REFERENCE.  THE EXECUTIVE SHALL
GIVE THE COMPANY 10 DAYS’ NOTICE OF THE EXECUTIVE’S INTENTION TO TERMINATE THE
EXECUTIVE’S EMPLOYMENT AND CLAIM THAT A CONSTRUCTIVE TERMINATION WITHOUT CAUSE
(AS DEFINED IN (A), (B), (C), (D), (E), (F) OR (G) ABOVE) HAS OCCURRED, AND SUCH
NOTICE SHALL DESCRIBE THE FACTS AND CIRCUMSTANCES IN SUPPORT OF SUCH CLAIM IN
REASONABLE DETAIL.  THE COMPANY SHALL HAVE 10 DAYS THEREAFTER TO CURE SUCH FACTS
AND CIRCUMSTANCES IF POSSIBLE, FAILING WHICH THE EXECUTIVE’S EMPLOYMENT SHALL
TERMINATE.


 


(II)                                  A “TERMINATION WITHOUT CAUSE” MEANS A
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT TERM BY THE
COMPANY OTHER THAN FOR CAUSE.


 


(III)                               “CAUSE” MEANS (X) THE EXECUTIVE IS CONVICTED
OF ANY CRIMINAL OFFENCE INCLUDING FRAUD OR BREACH OF TRUST; (Y) THE WILLFUL OR
CONTINUED FAILURE OF THE EXECUTIVE TO PERFORM THE EXECUTIVE’S MATERIAL DUTIES
HEREUNDER (OTHER THAN AS A RESULT OF PHYSICAL OR MENTAL ILLNESS); AND (Z) IN
CARRYING OUT THE EXECUTIVE’S DUTIES HEREUNDER, THE EXECUTIVE HAS ENGAGED IN
CONDUCT THAT CONSTITUTES GROSS NEGLECT OR WILLFUL MISCONDUCT, UNLESS THE
EXECUTIVE BELIEVED IN GOOD FAITH THAT SUCH CONDUCT WAS IN, OR NOT OPPOSED TO,
THE BEST INTERESTS OF THE COMPANY AND EACH MEMBER OF THE COMPANY AFFILIATED
GROUP.  THE COMPANY SHALL GIVE THE EXECUTIVE 10 DAYS’ NOTICE OF THE COMPANY’S
INTENTION TO TERMINATE THE EXECUTIVE’S EMPLOYMENT AND CLAIM THAT FACTS AND
CIRCUMSTANCES

 

10

--------------------------------------------------------------------------------


 


CONSTITUTING CAUSE EXIST, AND SUCH NOTICE SHALL DESCRIBE THE FACTS AND
CIRCUMSTANCES IN SUPPORT OF SUCH CLAIM.  THE EXECUTIVE SHALL HAVE 10 DAYS
THEREAFTER TO CURE SUCH FACTS AND CIRCUMSTANCES IF POSSIBLE.  IF THE BOARD
REASONABLY CONCLUDES THAT THE EXECUTIVE HAS NOT CURED SUCH FACTS OR
CIRCUMSTANCES WITHIN SUCH TIME, CAUSE SHALL NOT BE DEEMED TO HAVE BEEN
ESTABLISHED UNLESS AND UNTIL THE EXECUTIVE HAS RECEIVED A HEARING BEFORE THE
BOARD (IF PROMPTLY REQUESTED BY THE EXECUTIVE) AND A MAJORITY OF THE BOARD
WITHIN 10 DAYS OF THE DATE OF SUCH HEARING (IF SO REQUESTED) REASONABLY CONFIRMS
THE EXISTENCE OF CAUSE AND THE TERMINATION OF THE EXECUTIVE THEREFOR.  THE
EXECUTIVE HEREBY RECUSES HIMSELF FROM THE DELIBERATIONS AND VOTE OF THE BOARD AT
SUCH SUBSEQUENT MEETING.


 


(F)                                    RELEASE; FULL SATISFACTION. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO AMOUNT SHALL BECOME
PAYABLE UNDER THIS SECTION 7 UNLESS AND UNTIL THE EXECUTIVE EXECUTES A GENERAL
RELEASE OF CLAIMS IN FORM AND MANNER REASONABLY SATISFACTORY TO THE COMPANY
INCLUDING WHERE RELEVANT A RELEASE OF ANY STATUTORY CLAIMS, BUT EXCLUDING (I)
ANY CLAIM FOR PAYMENT OR BENEFITS UNDER THIS SECTION 7 AND (II) ANY CLAIM OR
ENTITLEMENT WITH RESPECT TO STOCK OPTIONS GRANTED TO THE EXECUTIVE UNDER THE
AMENDED AND RESTATED NTL 2004 STOCK INCENTIVE PLAN (OR ANY OTHER STOCK INCENTIVE
PLAN OF THE COMPANY AFFILIATED GROUP), AND SUCH RELEASE HAS BECOME IRREVOCABLE;
PROVIDED, THAT THE EXECUTIVE SHALL NOT BE REQUIRED TO RELEASE ANY
INDEMNIFICATION RIGHTS.  THE PAYMENTS TO BE PROVIDED TO THE EXECUTIVE PURSUANT
TO THIS SECTION 7 UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT SHALL
CONSTITUTE THE EXCLUSIVE PAYMENTS IN THE NATURE OF SEVERANCE OR TERMINATION PAY
OR SALARY CONTINUATION WHICH SHALL BE DUE TO THE EXECUTIVE UPON A TERMINATION OF
EMPLOYMENT AND SHALL BE IN LIEU OF ANY OTHER SUCH PAYMENTS UNDER ANY

 

11

--------------------------------------------------------------------------------


 


PLAN, PROGRAM, POLICY OR OTHER ARRANGEMENT WHICH HAS HERETOFORE BEEN OR SHALL
HEREAFTER BE ESTABLISHED BY ANY MEMBER OF THE COMPANY AFFILIATED GROUP.


 


(G)                                 RESIGNATION AS A DIRECTOR.  UPON TERMINATION
OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EXECUTIVE SHALL RESIGN FROM
THE BOARD AND FROM ALL OTHER BOARDS OF, AND OTHER POSITIONS WITH, ANY MEMBER OF
THE COMPANY AFFILIATED GROUP, AS APPLICABLE.


 


(H)                                 COOPERATION FOLLOWING TERMINATION. 
FOLLOWING TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE
EXECUTIVE AGREES TO REASONABLY COOPERATE WITH THE COMPANY UPON THE REASONABLE
REQUEST OF THE BOARD AND TO BE REASONABLY AVAILABLE TO THE COMPANY WITH RESPECT
TO MATTERS ARISING OUT OF THE EXECUTIVE’S SERVICES TO ANY MEMBER OF THE COMPANY
AFFILIATED GROUP.  THE COMPANY SHALL CAUSE THE EXECUTIVE TO BE REIMBURSED FOR,
OR, AT THE EXECUTIVE’S REQUEST, CAUSE THE EXECUTIVE TO BE ADVANCED, EXPENSES
REASONABLY INCURRED IN CONNECTION WITH SUCH MATTERS.


 


8.                                       EXECUTIVE’S REPRESENTATION.  THE
EXECUTIVE REPRESENTS TO THE COMPANY THAT THE EXECUTIVE’S EXECUTION AND
PERFORMANCE OF THIS AGREEMENT DOES NOT VIOLATE ANY AGREEMENT OR OBLIGATION
(WHETHER OR NOT WRITTEN) THAT THE EXECUTIVE HAS WITH OR TO ANY PERSON OR ENTITY
INCLUDING, BUT NOT LIMITED TO, ANY PRIOR EMPLOYER.


 


9.                                       EXECUTIVE’S COVENANTS.


 


(A)                                  CONFIDENTIALITY.  THE EXECUTIVE AGREES AND
UNDERSTANDS THAT THE EXECUTIVE HAS BEEN, AND IN THE EXECUTIVE’S POSITION WITH
THE COMPANY THE EXECUTIVE WILL BE, EXPOSED TO AND RECEIVE INFORMATION RELATING
TO THE CONFIDENTIAL AFFAIRS OF THE COMPANY AFFILIATED GROUP, INCLUDING, BUT NOT
LIMITED TO, TECHNICAL INFORMATION, BUSINESS AND

 

12

--------------------------------------------------------------------------------


 


MARKETING PLANS, STRATEGIES, CUSTOMER (OR POTENTIAL CUSTOMER) INFORMATION, OTHER
INFORMATION CONCERNING THE PRODUCTS, PROMOTIONS, DEVELOPMENT, FINANCING,
PRICING, TECHNOLOGY, INVENTIONS, EXPANSION PLANS, BUSINESS POLICIES AND
PRACTICES OF THE COMPANY AFFILIATED GROUP, WHETHER OR NOT REDUCED TO TANGIBLE
FORM, AND OTHER FORMS OF INFORMATION CONSIDERED BY THE COMPANY AFFILIATED GROUP
TO BE CONFIDENTIAL AND IN THE NATURE OF TRADE SECRETS.  THE EXECUTIVE WILL NOT
KNOWINGLY DISCLOSE SUCH INFORMATION, EITHER DIRECTLY OR INDIRECTLY, TO ANY
PERSON OR ENTITY OUTSIDE THE COMPANY AFFILIATED GROUP WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY; PROVIDED, HOWEVER, THAT (I) THE EXECUTIVE SHALL HAVE NO
OBLIGATION UNDER THIS SECTION 9(A) WITH RESPECT TO ANY INFORMATION THAT IS OR
BECOMES PUBLICLY KNOWN OTHER THAN AS A RESULT OF THE EXECUTIVE’S BREACH OF THE
EXECUTIVE’S OBLIGATIONS HEREUNDER AND (II) THE EXECUTIVE MAY (X) DISCLOSE SUCH
INFORMATION TO THE EXTENT HE DETERMINES THAT SO DOING IS REASONABLE OR
APPROPRIATE IN THE PERFORMANCE OF THE EXECUTIVE’S DUTIES OR, (Y) AFTER GIVING
PRIOR NOTICE TO THE COMPANY TO THE EXTENT PRACTICABLE, UNDER THE CIRCUMSTANCES,
DISCLOSE SUCH INFORMATION TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR
GOVERNMENTAL REGULATIONS OR BY JUDICIAL OR REGULATORY PROCESS.  UPON TERMINATION
OF THE EXECUTIVE’S EMPLOYMENT, THE EXECUTIVE SHALL PROMPTLY SUPPLY TO THE
COMPANY ALL PROPERTY, KEYS, NOTES, MEMORANDA, WRITINGS, LISTS, FILES, REPORTS,
CUSTOMER LISTS, CORRESPONDENCE, TAPES, DISKS, CARDS, SURVEYS, MAPS, LOGS,
MACHINES, TECHNICAL DATA AND ANY OTHER TANGIBLE PRODUCT OR DOCUMENT WHICH HAS
BEEN PRODUCED BY, RECEIVED BY OR OTHERWISE SUBMITTED TO THE EXECUTIVE IN THE
COURSE OF OR OTHERWISE IN CONNECTION WITH THE EXECUTIVE’S SERVICES TO THE
COMPANY AFFILIATED GROUP DURING OR PRIOR TO THE EMPLOYMENT TERM.

 

13

--------------------------------------------------------------------------------


 


(B)                                 NON-COMPETITION AND NON-SOLICITATION. 
DURING THE EMPLOYMENT TERM AND ENDING ON THE 12-MONTH ANNIVERSARY OF THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE SHALL
NOT, AS AN EMPLOYEE, EMPLOYER, STOCKHOLDER, OFFICER, DIRECTOR, PARTNER,
ASSOCIATE, CONSULTANT OR OTHER INDEPENDENT CONTRACTOR, ADVISOR, PROPRIETOR,
LENDER, OR IN ANY OTHER MANNER OR CAPACITY (OTHER THAN WITH RESPECT TO THE
EXECUTIVE’S SERVICES TO THE COMPANY AFFILIATED GROUP), DIRECTLY OR INDIRECTLY:


 


(I)                                     PERFORM SERVICES FOR, OR OTHERWISE HAVE
ANY INVOLVEMENT WITH, ANY BUSINESS UNIT OF A PERSON, WHERE SUCH BUSINESS UNIT
COMPETES DIRECTLY OR INDIRECTLY WITH ANY MEMBER OF THE COMPANY AFFILIATED GROUP
BY OWNING OR OPERATING (X) BROADBAND COMMUNICATIONS NETWORKS FOR TELEPHONE,
CABLE TELEVISION OR INTERNET SERVICES OR (Y) TRANSMISSION NETWORKS FOR
TELEVISION AND RADIO BROADCASTING, IN EACH CASE PRINCIPALLY IN THE UNITED
KINGDOM OR IRELAND (THE “CORE BUSINESS”); PROVIDED, HOWEVER, THAT THIS AGREEMENT
SHALL NOT PROHIBIT THE EXECUTIVE FROM OWNING UP TO 1% OF ANY CLASS OF EQUITY
SECURITIES OF ONE OR MORE PUBLICLY TRADED COMPANIES;


 


(II)                                  HIRE ANY INDIVIDUAL WHO IS, OR WITHIN THE
12 MONTHS PRIOR TO THE EXECUTIVE’S TERMINATION WAS, AN EMPLOYEE OF ANY MEMBER OF
THE COMPANY AFFILIATED GROUP WHOSE BASE SALARY AT THE TIME OF HIRE EXCEEDED
$100,000 PER YEAR AND WITH WHOM THE EXECUTIVE HAD CONTACT (OTHER THAN ON A DE
MINIMIS BASIS); AND


 


(III)                               SOLICIT, IN COMPETITION WITH ANY MEMBER OF
THE COMPANY AFFILIATED GROUP IN THE CORE BUSINESSES, ANY BUSINESS, OR ORDER OF
BUSINESS FROM ANY PERSON THAT THE EXECUTIVE KNOWS WAS A CURRENT OR PROSPECTIVE
CUSTOMER OF ANY MEMBER OF

 

14

--------------------------------------------------------------------------------


 


THE COMPANY AFFILIATED GROUP DURING THE EXECUTIVE’S EMPLOYMENT AND WITH WHOM THE
EXECUTIVE HAD CONTACT.


 


(C)                                  PROPRIETARY RIGHTS.  THE EXECUTIVE ASSIGNS
ALL OF THE EXECUTIVE’S INTEREST IN ANY AND ALL INVENTIONS, DISCOVERIES,
IMPROVEMENTS AND PATENTABLE OR COPYRIGHTABLE WORKS INITIATED, CONCEIVED OR MADE
BY THE EXECUTIVE, EITHER ALONE OR IN CONJUNCTION WITH OTHERS, DURING THE
EMPLOYMENT TERM AND RELATED TO THE BUSINESS OR ACTIVITIES OF ANY MEMBER OF THE
COMPANY AFFILIATED GROUP TO THE COMPANY OR ITS NOMINEE.  WHENEVER REQUESTED TO
DO SO BY THE COMPANY, THE EXECUTIVE SHALL EXECUTE ANY AND ALL APPLICATIONS,
ASSIGNMENTS OR OTHER INSTRUMENTS THAT THE COMPANY SHALL IN GOOD FAITH DEEM
NECESSARY TO APPLY FOR AND OBTAIN TRADEMARKS, PATENTS OR COPYRIGHTS OF THE
UNITED STATES OR ANY FOREIGN COUNTRY OR OTHERWISE PROTECT THE INTEREST OF ANY
MEMBER OF THE COMPANY AFFILIATED GROUP THEREIN.  THESE OBLIGATIONS SHALL
CONTINUE BEYOND THE CONCLUSION OF THE EMPLOYMENT TERM WITH RESPECT TO
INVENTIONS, DISCOVERIES, IMPROVEMENTS OR COPYRIGHTABLE WORKS INITIATED,
CONCEIVED OR MADE BY THE EXECUTIVE DURING THE EMPLOYMENT TERM.


 


(D)                                 ACKNOWLEDGMENT.  THE EXECUTIVE EXPRESSLY
RECOGNIZES AND AGREES THAT THE RESTRAINTS IMPOSED BY THIS SECTION 9 ARE
REASONABLE AS TO TIME AND GEOGRAPHIC SCOPE AND ARE NOT OPPRESSIVE.  THE
EXECUTIVE FURTHER EXPRESSLY RECOGNIZES AND AGREES THAT THE RESTRAINTS IMPOSED BY
THIS SECTION 9 REPRESENT A REASONABLE AND NECESSARY RESTRICTION FOR THE
PROTECTION OF THE LEGITIMATE INTERESTS OF THE COMPANY AFFILIATED GROUP, THAT THE
FAILURE BY THE EXECUTIVE TO OBSERVE AND COMPLY WITH THE COVENANTS AND AGREEMENTS
IN THIS SECTION 9 WILL CAUSE IRREPARABLE HARM TO THE COMPANY AFFILIATED GROUP,
THAT IT IS AND WILL

 

15

--------------------------------------------------------------------------------


 


CONTINUE TO BE DIFFICULT TO ASCERTAIN THE HARM AND DAMAGES TO THE COMPANY
AFFILIATED GROUP THAT SUCH A FAILURE BY THE EXECUTIVE WOULD CAUSE, THAT THE
CONSIDERATION RECEIVED BY THE EXECUTIVE FOR ENTERING INTO THESE COVENANTS AND
AGREEMENTS IS FAIR, THAT THE COVENANTS AND AGREEMENTS AND THEIR ENFORCEMENT WILL
NOT DEPRIVE THE EXECUTIVE OF AN ABILITY TO EARN A REASONABLE LIVING, AND THAT
THE EXECUTIVE HAS ACQUIRED KNOWLEDGE AND SKILLS IN THIS FIELD THAT WILL ALLOW
THE EXECUTIVE TO OBTAIN EMPLOYMENT WITHOUT VIOLATING THESE COVENANTS AND
AGREEMENTS.  THE EXECUTIVE FURTHER EXPRESSLY ACKNOWLEDGES THAT THE EXECUTIVE HAS
RECEIVED AN OPPORTUNITY TO CONSULT INDEPENDENT COUNSEL, BEFORE EXECUTING THIS
AGREEMENT BUT HAS CHOSEN NOT TO EXERCISE THAT RIGHT.


 


10.                                 INDEMNIFICATION.


 


(A)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE COMPANY SHALL INDEMNIFY THE EXECUTIVE AGAINST, AND SAVE AND HOLD THE
EXECUTIVE HARMLESS FROM, ANY DAMAGES, LIABILITIES, LOSSES, JUDGMENTS, PENALTIES,
FINES, AMOUNTS PAID OR TO BE PAID IN SETTLEMENT, COSTS AND REASONABLE EXPENSES
(INCLUDING, BUT NOT LIMITED TO, ATTORNEYS’ FEES AND EXPENSES), RESULTING FROM,
ARISING OUT OF OR IN CONNECTION WITH ANY THREATENED, PENDING OR COMPLETED CLAIM,
ACTION, PROCEEDING OR INVESTIGATION (WHETHER CIVIL OR CRIMINAL) AGAINST OR
AFFECTING THE EXECUTIVE BY REASON OF THE EXECUTIVE’S SERVICE FROM AND AFTER
MARCH 31, 2003 AS AN OFFICER, DIRECTOR OR EMPLOYEE OF, OR CONSULTANT TO, ANY
MEMBER OF THE COMPANY AFFILIATED GROUP, OR IN ANY CAPACITY AT THE REQUEST OF ANY
MEMBER OF THE COMPANY AFFILIATED GROUP, OR AN OFFICER, DIRECTOR OR EMPLOYEE
THEREOF, IN OR WITH REGARD TO ANY OTHER ENTITY, EMPLOYEE BENEFIT PLAN OR
ENTERPRISE (OTHER THAN ARISING OUT OF THE EXECUTIVE’S ACTS OF MISAPPROPRIATION
OF FUNDS OR ACTUAL FRAUD).  IN THE EVENT THE COMPANY

 

16

--------------------------------------------------------------------------------


 


DOES NOT COMPROMISE OR ASSUME THE DEFENSE OF ANY INDEMNIFIABLE CLAIM OR ACTION
AGAINST THE EXECUTIVE, THE COMPANY SHALL PROMPTLY CAUSE THE EXECUTIVE TO BE PAID
TO THE EXTENT PERMITTED BY APPLICABLE LAW ALL COSTS AND EXPENSES INCURRED OR TO
BE INCURRED BY THE EXECUTIVE IN DEFENDING OR RESPONDING TO ANY CLAIM OR
INVESTIGATION IN ADVANCE OF THE FINAL DISPOSITION THEREOF; PROVIDED, HOWEVER,
THAT IF IT IS ULTIMATELY DETERMINED BY A FINAL JUDGMENT OF A COURT OF COMPETENT
JURISDICTION (FROM WHOSE DECISION NO APPEALS MAY BE TAKEN, OR THE TIME FOR
APPEAL HAVING LAPSED) THAT THE EXECUTIVE WAS NOT ENTITLED TO INDEMNITY
HEREUNDER, THEN THE EXECUTIVE SHALL REPAY FORTHWITH ALL AMOUNTS SO ADVANCED. 
THE COMPANY MAY NOT AGREE TO ANY SETTLEMENT OR COMPROMISE OF ANY CLAIM AGAINST
THE EXECUTIVE, OTHER THAN A SETTLEMENT OR COMPROMISE SOLELY FOR MONETARY DAMAGES
FOR WHICH THE COMPANY IS SOLELY RESPONSIBLE, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE EXECUTIVE, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  THIS RIGHT
TO INDEMNIFICATION SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, ANY OTHER RIGHT
TO INDEMNIFICATION TO WHICH THE EXECUTIVE SHALL BE ENTITLED PURSUANT TO THE
COMPANY’S CERTIFICATE OF INCORPORATION OR BY-LAWS OR OTHERWISE.


 


(B)                                 DIRECTORS’ AND OFFICERS’ INSURANCE.  THE
COMPANY SHALL USE ITS BEST EFFORTS TO MAINTAIN COMMERCIALLY REASONABLE
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE IN RESPECT OF THE EXECUTIVE’S
APPOINTMENT AS A DIRECTOR OR OFFICER OF THE COMPANY.


 


11.                                 MISCELLANEOUS.


 


(A)                                  NON-WAIVER OF RIGHTS.  THE FAILURE TO
ENFORCE AT ANY TIME THE PROVISIONS OF THIS AGREEMENT OR TO REQUIRE AT ANY TIME
PERFORMANCE BY THE OTHER PARTY OF ANY OF THE PROVISIONS HEREOF SHALL IN NO WAY
BE CONSTRUED TO BE A WAIVER OF SUCH

 

17

--------------------------------------------------------------------------------


 


PROVISIONS OR TO AFFECT EITHER THE VALIDITY OF THIS AGREEMENT OR ANY PART
HEREOF, OR THE RIGHT OF EITHER PARTY TO ENFORCE EACH AND EVERY PROVISION IN
ACCORDANCE WITH ITS TERMS.  NO WAIVER BY EITHER PARTY HERETO AT ANY TIME OF ANY
BREACH BY THE OTHER PARTY HERETO OF, OR COMPLIANCE WITH, ANY CONDITION OR
PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED
A WAIVER OF SIMILAR OR DISSIMILAR CONDITIONS OR PROVISIONS AT THAT TIME OR AT
ANY PRIOR OR SUBSEQUENT TIME.


 


(B)                                 NOTICES.  ALL NOTICES REQUIRED OR PERMITTED
HEREUNDER WILL BE GIVEN IN WRITING, BY PERSONAL DELIVERY, BY CONFIRMED FACSIMILE
TRANSMISSION (WITH A COPY SENT BY EXPRESS DELIVERY) OR BY EXPRESS NEXT-DAY
DELIVERY VIA EXPRESS MAIL OR ANY REPUTABLE COURIER SERVICE, IN EACH CASE
ADDRESSED AS FOLLOWS (OR TO SUCH OTHER ADDRESS AS MAY BE DESIGNATED):


 

If to the Company:

 

909 Third Avenue, Suite 2863
New York, NY 10022
Attention:  Secretary
Fax:  (212) 752-1157

 

 

 

With a copy to:

 

Jeffrey Bagner, Esq.
Fried, Frank, Harris,
Shriver & Jacobson LLP
One New York Plaza
New York, NY  10004
Fax: (212) 859-4000

 

 

 

If to the Executive:

 

Simon Duffy
Raybourne House
Mill Street
Islip, Oxon., OX5 2SZ

 

Notices that are delivered personally, by confirmed facsimile transmission, or
by courier as aforesaid, shall be effective on the date of delivery.

 

18

--------------------------------------------------------------------------------


 


(C)                                  BINDING EFFECT; ASSIGNMENT.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR
RESPECTIVE HEIRS, EXECUTORS, PERSONAL REPRESENTATIVES, ESTATES, SUCCESSORS
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, REORGANIZATION
OR OTHERWISE) AND ASSIGNS.  NOTWITHSTANDING THE PROVISIONS OF THE IMMEDIATELY
PRECEDING SENTENCE, THE EXECUTIVE SHALL NOT ASSIGN ALL OR ANY PORTION OF THIS
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


(D)                                 WITHHOLDING.  THE COMPANY SHALL WITHHOLD OR
CAUSE TO BE WITHHELD FROM ANY PAYMENTS MADE PURSUANT TO THIS AGREEMENT ANY
RELEVANT TAXES AS SHALL BE REQUIRED TO BE WITHHELD PURSUANT TO ANY LAW OR
GOVERNMENTAL REGULATION OR RULING.


 


(E)                                  ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE COMPLETE UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE
EXECUTIVE’S EMPLOYMENT AND SUPERSEDES ANY OTHER PRIOR ORAL OR WRITTEN
AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS BETWEEN THE EXECUTIVE AND ANY MEMBER
OF THE COMPANY AFFILIATED GROUP.  WITHOUT LIMITING THE GENERALITY OF SECTION 11
OF THIS AGREEMENT OR THIS SECTION 12(E), EFFECTIVE AS OF THE EFFECTIVE DATE,
THIS AGREEMENT SUPERSEDES ANY EXISTING EMPLOYMENT, RETENTION, SEVERANCE AND
CHANGE-IN-CONTROL AGREEMENTS OR SIMILAR ARRANGEMENTS OR UNDERSTANDINGS,
INCLUDING THE EXISTING AGREEMENT (COLLECTIVELY, THE “PRIOR AGREEMENTS”) BETWEEN
THE EXECUTIVE AND THE COMPANY AND ANY MEMBER OF THE COMPANY AFFILIATED GROUP,
AND ANY AND ALL CLAIMS UNDER OR IN RESPECT OF THE PRIOR AGREEMENTS THAT THE
EXECUTIVE MAY HAVE OR ASSERT ON OR FOLLOWING THE EFFECTIVE DATE SHALL BE
GOVERNED BY AND COMPLETELY SATISFIED AND DISCHARGED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THIS AGREEMENT.  NO AGREEMENTS OR REPRESENTATIONS, ORAL OR
OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE

 

19

--------------------------------------------------------------------------------


 


SUBJECT MATTER HEREOF HAVE BEEN MADE BY EITHER PARTY THAT ARE NOT SET FORTH
EXPRESSLY IN THIS AGREEMENT.


 


(E)                                  SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT, OR ANY APPLICATION THEREOF TO ANY CIRCUMSTANCES, IS INVALID, IN WHOLE
OR IN PART, SUCH PROVISION OR APPLICATION SHALL TO THAT EXTENT BE SEVERABLE AND
SHALL NOT AFFECT OTHER PROVISIONS OR APPLICATIONS OF THIS AGREEMENT.


 


(F)                                    GOVERNING LAW, ETC.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF ENGLAND AND
WALES, WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES
IRREVOCABLY AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
ENGLAND AND WALES.


 


(G)                                 MODIFICATIONS.  NEITHER THIS AGREEMENT NOR
ANY PROVISION HEREOF MAY BE MODIFIED, ALTERED, AMENDED OR WAIVED EXCEPT BY AN
INSTRUMENT IN WRITING DULY SIGNED BY THE PARTY TO BE CHARGED.


 


(H)                                 NUMBER AND HEADINGS.  WHENEVER ANY WORDS
USED HEREIN ARE IN THE SINGULAR FORM, THEY SHALL BE CONSTRUED AS THOUGH THEY
WERE ALSO USED IN THE PLURAL FORM IN ALL CASES WHERE THEY WOULD SO APPLY.  THE
HEADINGS CONTAINED HEREIN ARE SOLELY FOR PURPOSES OF REFERENCE, ARE NOT PART OF
THIS AGREEMENT AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR INTERPRETATION OF
THIS AGREEMENT.


 


(I)                                     COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN 2 OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

(signature page follows)

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed, and
the Executive has executed this Agreement as of the day and year first above
written.

 

 

 

NTL Incorporated

 

 

 

/s/ Simon Duffy 

 

/s/ James F. Mooney

 

 

 

Simon Duffy

 

By:  James F. Mooney

 

 

 

 

 

Its:  Chairman

 

21

--------------------------------------------------------------------------------


 

Appendix A

 

A “Change in Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:

 

(I)                                     ANY PERSON IS OR BECOMES THE BENEFICIAL
OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY (NOT INCLUDING IN
THE SECURITIES BENEFICIALLY OWNED BY SUCH PERSON ANY SECURITIES ACQUIRED
DIRECTLY FROM THE COMPANY) REPRESENTING 30% OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S THEN OUTSTANDING SECURITIES, EXCLUDING ANY PERSON WHO BECOMES
SUCH A BENEFICIAL OWNER IN CONNECTION WITH A TRANSACTION DESCRIBED IN CLAUSE (A)
OF PARAGRAPH (III) BELOW; OR

 

(II)                                  THE FOLLOWING INDIVIDUALS CEASE FOR ANY
REASON TO CONSTITUTE A MAJORITY OF THE NUMBER OF DIRECTORS THEN SERVING:
INDIVIDUALS WHO, ON THE DATE THE PLAN IS ADOPTED BY THE BOARD OF DIRECTORS OF
THE COMPANY (“BOARD”), CONSTITUTE THE BOARD AND ANY NEW DIRECTOR (OTHER THAN A
DIRECTOR WHOSE INITIAL ASSUMPTION OF OFFICE IS IN CONNECTION WITH AN ACTUAL OR
THREATENED ELECTION CONTEST, INCLUDING BUT NOT LIMITED TO A CONSENT
SOLICITATION, RELATING TO THE ELECTION OF DIRECTORS OF THE COMPANY) WHOSE
APPOINTMENT OR ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S
STOCKHOLDERS WAS APPROVED OR RECOMMENDED BY A VOTE OF AT LEAST A MAJORITY OF THE
DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS ON THE DATE HEREOF OR
WHOSE APPOINTMENT, ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO
APPROVED OR RECOMMENDED; OR

 

(III)                               THERE IS CONSUMMATED A MERGER OR
CONSOLIDATION OF THE COMPANY OR ANY DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY
WITH ANY OTHER CORPORATION, OTHER THAN (A) A MERGER OR CONSOLIDATION WHICH WOULD
RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR TO
SUCH MERGER OR CONSOLIDATION CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY
OR ANY PARENT THEREOF) AT LEAST 50% OF THE COMBINED VOTING POWER OF THE
SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OR ANY PARENT THEREOF
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, OR (B) A MERGER OR
CONSOLIDATION EFFECTED TO IMPLEMENT A RECAPITALIZATION OF THE COMPANY (OR
SIMILAR TRANSACTION) IN WHICH NO PERSON IS OR BECOMES THE BENEFICIAL OWNER,
DIRECTORY OR INDIRECTLY, OF SECURITIES OF THE COMPANY (NOT INCLUDING IN THE
SECURITIES BENEFICIALLY OWNED BY SUCH PERSON ANY SECURITIES ACQUIRED DIRECTLY
FROM THE COMPANY) REPRESENTING 30% OR MORE OF THE COMBINED VOTING POWER OF THE
COMPANY’S THEN OUTSTANDING SECURITIES; OR

 

(IV)                              THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN
OF COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THERE IS CONSUMMATED AN
AGREEMENT FOR THE

 

22

--------------------------------------------------------------------------------


 

SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS, OTHER THAN A SALE OR DISPOSITION BY THE COMPANY OF ALL SUBSTANTIALLY ALL
OF THE COMPANY’S ASSETS TO AN ENTITY, AT LEAST 50% OF THE COMBINED VOTING POWER
OF THE VOTING SECURITIES OF WHICH ARE OWNED BY THE STOCKHOLDERS OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH SALE.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

For purposes of this Appendix A:

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Securities Exchange Act of 1934.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as modified and used in Sections 13(d) and 14(d) thereof,
except that such terms shall not include (i) the Company or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, except that a Person shall not be deemed to be
the Beneficial Owner of any securities which are properly filed on a Form 13-G.

 

23

--------------------------------------------------------------------------------


 

Exhibit A

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT (this “Agreement”), made as of the 7th day of May (the “Grant
Date”), between NTL Incorporated, a Delaware corporation (the “Corporation”),
and Simon Duffy (the “Executive”).

 

WHEREAS, the Executive and the Corporation have entered into an Employment
Agreement, dated as of May 6, 2004 (the “Employment Agreement”);

 

WHEREAS, the Corporation has adopted the Amended and Restated 2004 NTL Stock
Incentive Plan (the “Plan”) in order to grant equity compensation to (among
others) officers and employees of the Corporation and its Subsidiary
Corporations; and

 

WHEREAS, as provided in Section 4 of the Employment Agreement, the Corporation’s
Compensation Committee has determined to grant an Option to the Executive as
provided herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                       Grant of Option.

 

The Corporation hereby grants to the Executive the right and option (the
“Option”) to purchase all or any part of an aggregate of 200,000 whole Shares
subject to, and in accordance with, the terms and conditions set forth in this
Agreement and in the Plan. The Option is not intended to qualify as an Incentive
Stock Option.  Except as otherwise expressly set forth herein, the capitalized
terms used in this Agreement shall have the same definitions as set forth in the
Plan.

 

2.                                       Purchase Price.

 

The price at which the Executive shall be entitled to purchase Shares upon the
exercise of the Option shall be $0.01 per Share (the “Option Price”).

 

3.                                       Duration of Option.

 

The Option shall be exercisable to the extent and in the manner provided herein
for a period of ten years from the Grant Date (the “Term”); provided, however,
that the Option may terminate earlier as provided in Section 6 hereof.

 

4.                                       Exercisability of Option.

 

Subject to Sections 6 and 7 hereof and to the Plan, the Option shall become
exercisable as follows:

 

24

--------------------------------------------------------------------------------


 

(i)                                     as to 33,333 Shares subject to the
Option on each of August 15, 2004 and August 15, 2005, and as to 33,334 Shares
subject to the Option on August 15, 2006 (each of August 15, 2004, 2005 and
2006, a “Vesting Date”); and

 

(ii)                                  as to 33,333 Shares subject to the Option
in each of 2005 and 2006, and as to 33,334 Shares subject to the Option in 2007,
in each case on the date in such year, if any, that the Compensation Committee
certifies that the Corporation has achieved the annual free cash flow and
segment profit budgets for the immediately preceding year (the “Subject Year”)
established by the Board (or such other targets as may be mutually agreed to
between the Corporation and the Executive), and so long as the Executive is
employed by the Corporation or one of its Affiliates on December 31 of the
Subject Year.

 

5.                                       Manner of Exercise and Payment.

 

5.1                                 Subject to the terms and conditions of this
Agreement and the Plan, the Option may be exercised by delivery of written
notice to the Corporation, at its principal executive office.  Such notice shall
state that the Executive is electing to exercise the Option and the number of
Shares in respect of which the Option is being exercised and shall be signed by
the person or persons exercising the Option.  If requested by the Committee,
such person or persons shall (i) deliver this Agreement to the Secretary of the
Corporation who shall endorse on this Agreement a notation of such exercise and
(ii) provide satisfactory proof as to the right of such person or persons to
exercise the Option.

 

5.2                                 The notice of exercise described in
Section 5.1 shall be accompanied by the full purchase price for the Shares in
respect of which the Option is being exercised, in cash or by check or, if
indicated in the notice, such payment shall follow by check from a registered
broker acting as agent on behalf of the Executive.

 

5.3                                 Upon receipt of notice of exercise, full
payment for the Shares in respect of which the Option is being exercised, and
full satisfaction of the Executive’s obligation for Withholding Taxes, the
Corporation shall take such action as may be necessary to effect the transfer to
the Executive of the number of Shares subject to such exercise.

 

5.4                                 The Executive shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any Shares
subject to the Option until (i) the Option shall have been exercised pursuant to
the terms of this Agreement and the Executive shall have paid the full purchase
price for the number of Shares in respect of which the Option was exercised,
(ii) the Corporation shall have issued and delivered the

 

25

--------------------------------------------------------------------------------


 

Shares to the Executive, and (iii) the Executive’s name shall have been entered
as a stockholder of record on the books of the Corporation, whereupon the
Executive shall have full voting and other ownership rights with respect to such
Shares.

 

6.                                       Termination of Employment.

 

6.1                                 Upon termination of the Executive’s
employment for any reason, any portion of the Option which is not exercisable as
of the date of such termination shall be automatically forfeited as of the date
of such termination.  Upon termination of the Executive’s employment by the
Corporation (and its Affiliates, if applicable) for Cause (as defined in the
Employment Agreement), any unexercised portion of the Option (whether
exercisable or not exercisable) shall be automatically forfeited as of the date
of such termination.

 

6.2                                 Upon termination of the Executive’s
employment (i) by the Executive for any reason other than retirement or (ii) by
the Corporation (and its Affiliates, if applicable) (x) other than for Cause (as
defined in the Employment Agreement) and (y) other than by reason of the
Executive’s having become Disabled (as defined in the Employment Agreement), the
portion of the Option that is exercisable as of the date of such termination
(including, without limitation, any portion of the Option that becomes
exercisable pursuant to Section 7 of this Agreement) shall remain exercisable
until the three-month anniversary of the date of such termination (but not
beyond the end of the Term).

 

6.3                                 Upon termination of the Executive’s
employment (i) by the Corporation (and its Affiliates, if applicable) by reason
of the Executive’s having become Disabled (as defined in the Employment
Agreement) or (ii) by reason of the Executive’s death or retirement, the portion
of the Option that is exercisable as of the date of such termination (including,
without limitation, any portion of the Option that becomes exercisable pursuant
to Section 7 of this Agreement) shall remain exercisable until the twelve-month
anniversary of the date of such termination (but not beyond the end of the
Term).

 

7.                                       Events Resulting in Acceleration of the
Option; Expiration of the Term of the Employment Agreement.

 

7.1                                 Notwithstanding anything contained in this
Agreement to the contrary, if the Executive is serving as Chief Executive
Officer of the Corporation immediately preceding a Change in Control (as defined
in the Employment Agreement) and, within one year following such Change in
Control, the Executive no longer serves as Chief Executive Officer of the
Corporation, any unexercisable portion of the Option shall become immediately
and fully exercisable as of the date that the Executive ceases so to serve;
provided, that this Section 7 shall not apply if the Executive ceases to serve
as

 

26

--------------------------------------------------------------------------------


 

Chief Executive Officer because his employment is terminated by the Corporation
for Cause (as defined in the Employment Agreement).

 

7.2                                 Notwithstanding anything contained in this
Agreement to the contrary, in the event of a Termination Without Cause or a
Constructive Termination Without Cause (in each case as defined in the
Employment Agreement) while any portion of the Option subject to Section 4(i) of
this Agreement is not exercisable, then that portion of the Option subject to
Section 4(i) of this Agreement that would have become exercisable on the next
following Vesting Date if the Executive’s employment had continued through such
Vesting Date shall become exercisable as of the date of the Executive’s
termination of employment.

 

7.3                                 Notwithstanding anything contained in this
Agreement to the contrary, if the employment of the Executive terminates and the
Executive is entitled to a severance payment pursuant to Section 7(c) of the
Employment Agreement by reason of such termination, then, solely for purposes of
determining whether the 33,334-Share tranche of the Option set forth in
Section 4(ii) of this Agreement shall become exercisable, the Executive shall be
deemed to remain employed through the date on which the Compensation Committee
determines whether the applicable performance goals set forth therein have or
have not been satisfied.  If the Compensation Committee makes the certification
set forth in Section 4(ii) of this Agreement with respect to such tranche of the
Option, such tranche of the Option shall become exercisable and shall remain
exercisable until the three-month anniversary of the date of such certification.

 

8.                                       Non-transferability.

 

The Option shall not be transferable other than by will or the laws of descent
and distribution or pursuant to a qualified domestic relations order (within the
meaning of Rule 16a-12 promulgated under the Exchange Act).  During the lifetime
of the Executive, the Option shall be exercisable only by the Executive or his
or her legal guardian or legal representatives.

 

9.                                       No Right to Continued Employment.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Executive any right with respect to continuance of employment by
the Corporation or any Subsidiary Corporation, nor shall this Agreement or the
Plan interfere in any way with the right of the Corporation or any such
Subsidiary Corporation to terminate the Executive’s employment at any time.

 

10.                                 Withholding of Taxes.

 

The Corporation shall have the right to deduct from any payment of cash to the
Executive an amount equal to the federal, state, local and non-U.S. income taxes
and

 

27

--------------------------------------------------------------------------------


 

other amounts as may be required by law to be withheld (the “Withholding Taxes”)
with respect to the exercise or other settlement of the Option.  The Executive
shall make arrangements satisfactory to the Corporation to pay the Withholding
Taxes to the Corporation prior to the issuance of any Shares subject to the
Option or other payment or distribution made pursuant to the Option.

 

11.                                 Executive Bound by the Plan.

 

The Executive hereby acknowledges receipt of a copy of the Plan and agrees that
he and the Option shall be bound by all the terms and provisions thereof.

 

12.                                 Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

13.                                 Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

14.                                 Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

 

15.                                 Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Corporation.  This Agreement shall inure to the benefit of the
Executive’s heirs, executors, administrators and successors.  All obligations
imposed upon the Executive and all rights granted to the Corporation under this
Agreement shall be final, binding and conclusive upon the Executive’s heirs,
executors, administrators and successors.

 

[signature page follows]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement, effective as
of the Grant Date.

 

 

 

NTL INCORPORATED

 

 

 

/s/ Simon Duffy

 

/s/ James F. Mooney

 

 

 

Simon Duffy

 

By:  James F. Mooney

 

 

 

 

 

Its:  Chairman

 

29

--------------------------------------------------------------------------------